» Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.103 Filed 07/24/19 Page 1 of 15

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
Case No. 2:18-cv-10989
Plaintiff, Hon. Avern Cohn

Vv.

SIMPLICITY GROUND SERVICES,

 

LLC.,

Defendant.

/

KENNETH L. BIRD Jeffrey Kopp (P59485)
OMAR WEAVER (P58861) Felicia O’Connor (P76801)
MILES UHLAR (P65008) Foley & Lardner LLP
Attorney for Plaintiff 500 Woodward Ave., Suite 2700
477 Michigan Ave., Rm. 865 Detroit, MI 48226
Detroit, Michigan 48226 (3138) 234-7100
(313) 226-4620 foconnor@foley.com

miles.uhlar@eeoc.gov
/

CONSENT DECREE
The United States Equal Employment Opportunity Commission
(‘the Commission’) filed this action against Simplicity Ground Services,
LLC., (hereinafter “Defendant”) to enforce Title VII of the 1964 Civil
Rights Act (“Title VIL”), as amended by the Pregnancy Discrimination

Act of 1978 (“PDA”). The Commission alleged that Defendant violated
» Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.104 Filed 07/24/19 Page 2 of 15

Title VII and the PDA by subjecting Raylynn Bishop and other similarly
situated pregnant female employees to different treatment based on
their pregnancies, including but not limited to failing to accommodate
their pregnancy-related work restrictions, forcing them onto unpaid
leave and/or terminating their employment. Defendant filed an Answer
in which it denied allegations of wrongdoing in the action and raised
various defenses.

It is the intent of the parties that this Consent Decree shall be a
final and binding settlement in full disposition of the Complaint. This
Decree does not constitute any admission by either party as to the
claims or defenses of the other. It is therefore the finding of this Court,
made on the pleadings and the record as a whole, that: 1) the Court has
jurisdiction over the parties and the subject matter of this action; 2) the
purpose and provisions of Title VII and the PDA will be promoted and
effectuated by the entry of this Consent Decree; and 3) this Consent
Decree fully and finally resolves all matters in controversy arising out

of the Complaint.
Therefore, it is hereby ORDERED, ADJUDGED, AND DECREED:
. Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.105 Filed 07/24/19 Page 3 of 15

NON-DISCRIMINATION AND RETALIATION
1. Defendant and its officers, agents, employees, successors, assigns
are enjoined for the duration of this decree from: a) failing to reasonably
accommodate pregnancy-related work restrictions where such
reasonable accommodations are available to non-pregnant employees
with similar restrictions; b) forcing pregnant employees to take unpaid
leave of absence because they are pregnant, c) discharging employees
because of pregnancy where the employee’s pregnancy is a motivating
factor for the employee’s discharge, and d) maintaining any policy which
requires any pregnant employee to automatically obtain medical
clearance to continue working.
2. Defendant and its officers, agents, employees, successors, assigns
are further enjoined for the duration of this decree from retaliating
against any employee where a motivating factor for the adverse
employment action is because s/he: (i) opposes discriminatory practices
made unlawful by Title VII; (ii) files a charge of pregnancy
discrimination and/or sex discrimination or assists or participates in an
investigation or proceeding brought under Title VII prohibiting

discrimination or retaliation.
. Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.106 Filed 07/24/19 Page 4 of 15

MONETARY RELIEF
3. Settlement Amount. Defendant shall pay a total of One
Hundred Twenty Thousand dollars ($120,000.00) in monetary relief,
which consists of Ninety Thousand dollars ($90,000.00) in back pay, and
Thirty Thousand dollar ($30,000.00) in compensatory damages to
resolve the EEOC’s claims on behalf of Charging Party and the
aggrieved individuals who are entitled to relief pursuant to this Decree.
4. Final Distribution List. Within twenty-one (21) days of the
entry of this Decree, the EEOC will provide Defendant, via e-mail to
defense counsel, a Final Distribution List in the form of an excel
spreadsheet, containing the following information for the Charging
Party and each aggrieved individual: (1) name, (2) mailing address, (3)
total claim share amount, (4) claim share amount allocated for back
pay, and (5) claim share amount allocated for compensatory damages.
The names of the individuals who may receive some portion of this
distribution are attached as Exhibit B.
5. Final Distribution of Settlement Amount. Within twenty-
eight (28) days of receiving the EEOC’s Final Distribution List,

Defendant will send payments in the amounts specified to Charging
. Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.107 Filed 07/24/19 Page 5 of 15

Party and the aggrieved individuals to the mailing addresses listed in
the EEOC’s Final Distribution List. Defendant shall not deduct from
any payments allocated as back pay the employer's share of any costs,
taxes, or Social Security required by law to be paid by Defendant.
Defendant shall not withhold any amounts from the payments allocated
as compensatory damages.

6. Administrative Costs. Defendant shall pay all administrative
costs for the process of distributing the settlement amount under this
decree, including, but not limited to: postage, supplies, clerical services,
accounting services, and tax return preparation incurred by Defendant
in performing its duties under this decree.

7. Tax Forms. Defendant will prepare and distribute tax reporting
forms to Charging Party and each aggrieved individual who receives
payment under this Decree in accordance with the Final Distribution
List. Back pay allocations will be reported on IRS form W-2. All other
payments will be reported on IRS form 1099. Defendant is responsible
for withholding payroll taxes on the back pay amounts, paying withheld
funds to the IRS, and paying the employer’s share of payroll taxes.

8. Proof of Payment to EEOC. Within seven (7) days after the
- Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.108 Filed 07/24/19 Page 6 of 15

payments have been made, Defendant shall mail a copy of each check to
Kenneth Bird, Regional Attorney, care of Miles Uhlar, Trial Attorney,
EEOC, 477 Michigan Ave., Room 865, Detroit, MI 48226. Copies of
each check shall also be e-mailed to monitoring-eeoc-indo@eeoc.gov and
miles.uhlar@eeoc.gov within seven (7) days after the payments have
been made.

CORRECTIVE POLICIES
9. Defendant shall institute and carry out the policies and practices
set forth below to ensure that its work environment is free of pregnancy
discrimination.
10. Training. Within sixty (60) days from the entry of this Decree
and thereafter on an annual basis for the duration of this Decree,
Defendant shall provide live in person or via webinar, interactive
training (no pre-recorded video) on sex and pregnancy discrimination
and Defendant’s pregnancy discrimination policy to the following
employees: a) Talin Bazerkanian; b) Dakota Butler; c) Trevor Pickle; d)
the station manager and/or Human Resources / People’s Office
employees assigned to Defendant’s Indianapolis and Cincinnati

locations. Attendees shall register when they attend training, and
. Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.109 Filed 07/24/19 Page 7 of 15

Defendant shall retain a registry of all employees who have completed
the training for the duration of this decree and forward a copy of the
names of these individuals, on an annual basis, to Kenneth Bird,
Regional Attorney, care of Miles Uhlar, Trial Attorney, EEOC, 477
Michigan Ave., Room 865, Detroit, MI 48226. Copies of the names of
these individuals shall also be e-mailed to miles.uhlar@eeoc.gov and
monitoring-eeoc-indo@eeoc. gov.

11. Written Policies and Procedures. Within sixty (60) days of the
date this Decree has been entered by the Court, Defendant shall
develop a written policy and procedure concerning pregnancy
discrimination. This policy shall include prohibitions against forcing
pregnant employees to go on unpaid leave when they are still cleared to
work by their physicians, discharging pregnant employees because of
pregnancy where the employee’s pregnancy is a motivating factor for
the employee’s discharge, and failing to reasonably accommodate
pregnancy-related work restrictions with benefits available to non-
pregnant employees with similar restrictions, including, where
reasonable, light-duty work, modified schedules, and/or breaks. The

policy shall also set forth the procedure to be followed when pregnant
. Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.110 Filed 07/24/19 Page 8 of 15

employees request reasonable accommodations for pregnancy-related
work restrictions. Defendant shall submit the policy and procedure to
the Commission’s Regional Attorney via U.S. mail and electronic mail
at the addresses above.

DISSEMINATION OF POLICIES AND PROCEDURES
12. The policies and procedures referenced above shall be distributed
to each current employee of Defendant within sixty (60) days of the date
this Decree has been entered by the Court and to each new employee of
Defendant when hired.

NOTICE POSTING

13. Within sixty (60) days of the entry of this Decree, Defendant shall
post the Notice attached as Exhibit A in a prominent, conspicuous and
accessible place at all Defendant’s Indianapolis and Cincinnati
locations. The Notice shall be posted throughout the term of this
Consent Decree. Written confirmation that the Notice has been posted
shall be mailed to Kenneth L. Bird, c/o Miles L. Uhlar, Trial Attorney,
EEOC, 477 Michigan Avenue, Room 865, Detroit, Michigan 48226 and
shall also be sent via email to miles.uhlar@eeoc.gov and monitoring-

eeoc-indo@eeoc.gov. Should the notice become defaced, marred, or
. Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.111 Filed 07/24/19 Page 9 of 15

otherwise made unreadable, Defendant will post a readable copy of the

Notice as soon as practicable.

RECORD-KEEPING

 

14. For the duration of this Decree, Defendant shall keep records of
any employee working in Defendant’s Indianapolis and/or Cincinnati
locations who reports she is pregnant to Defendant. These records shall
include: a) the name, address and phone number of the employee; b) the
date Defendant learned the employee was pregnant; c) whether the
employee presented any physical restrictions and/or requests for
accommodation during pregnancy; d) the benefit provided to
accommodate the pregnancy (if any); e) the type and amount of leave
offered to the employee (if any); f) the type and amount of leave taken
by the employee (if any); g) whether the employee still works for
Defendant; and h) if the employee no longer works for Defendant, the
date and reason her employment ended.

REPORTING BY DEFENDANT
15. For the duration of this Decree, Defendant shall submit annual
reports to the Commission (“Compliance Reports”), which detail

Defendant’s compliance with this Consent Decree. The first report shall
. Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.112 Filed 07/24/19 Page 10 of 15

be due twelve months after the entry of this Decree, with each
subsequent report due twelve months thereafter for the duration of the
Decree.
16. All Compliance Reports shall contain a spreadsheet containing the
information identified in paragraph 14.
DURATION

17. Absent extension, this Decree shall expire by its own terms at the
end of three (8) years from the date it has been entered by the Court
without further action of the parties.

DISPUTE RESOLUTION AND COMPLIANCE
18. This Court shall retain jurisdiction over this action for the
duration of this Decree and shall have all equitable powers, including
injunctive relief, to enforce this Decree. Upon motion of the
Commission, the Court may schedule a hearing for the purpose of
reviewing compliance with this Decree. The parties shall engage in a
good faith effort to resolve any dispute as to compliance prior to seeking
review by the Court, and the EEOC shall be required to give the
Defendant ten (10) days’ notice before moving for such review. The

EEOC may conduct written discovery under the Federal Rules of Civil

-10-
- Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.113 Filed 07/24/19 Page 11 of 15

Procedure for purposes of determining compliance with this Decree.
19. If Defendant fails to comply with any provision of this Decree, it
shall have ten (10) days to cure its non-compliance.
20. Inthe event Defendant does not comply with any provision of this
Decree, and the Commission must petition the Court to order
Defendant to comply, and the Court finds Defendant to be non-
compliant, Defendant shall pay all attorney’s fees and costs incurred by
the Commission to enforce the Decree.

MISCELLANEOUS
21. Except as provided in Paragraph 20, each party will bear its own
costs and fees.
22. If any provision of this Decree is found to be unenforceable by a
court, only the specific provision in question shall be affected and the
other enforceable provisions shall remain in full force and effect.
23. Nothing in this Decree is intended to be for any purpose an
admission of liability or wrongdoing by Defendant.
24. Only the Court may modify this Decree.
25. The terms of this Consent Decree are and shall be binding upon

the present and future owners, officers, directors, employees, creditors,

-11-
. Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.114 Filed 07/24/19 Page 12 of 15

agents, trustees, administrators, successors, representatives, and

assigns of Defendant.

26. Prior to selling all or substantially all of its assets to another

person or entity during the duration of this Decree, Defendant shall

inform the person or entity of this Decree and provide the person or

entity with a copy of the Decree.

EQUAL EMPLOYMENT

SIMPLICITY GROUND

OPPORTUNNITY COMMISSION SERVICES, LLC

/s/ Miles Uhlar
Kenneth L. Bird
Omar Weaver (P58861)
Miles Uhlar (P65008)
Attorney for Plaintiff
477 Michigan Ave., Rm. 865
Detroit, Michigan 48226
(313) 226-4620
miles.uhlar@eeoc.gov

IT IS SO ORDERED:

/s/ Felicia O’ Connor
Jeffrey Kopp (P59485)
Felicia O’Connor (P76801)
Foley & Lardner LLP
500 Woodward Ave., Suite 2700
Detroit, MI 48226
(313) 234-7100
foconnor@foley.com

Ft ne Ae.

 

Date: THY

Hon. Avern Cohn
United States District Judge
. Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.115 Filed 07/24/19 Page 13 of 15

EXHIBIT A - NOTICE

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Indianapolis District Office

 

101 West Ohio Street, Suite 1900
Indianapolis, IN 46204-4203

(800) 669-4000 TTY (800) 669-6820
FAX (317) 226-7953 & 5571

THIS NOTICE IS POSTED PURSUANT TO A CONSENT DECREE
ENTERED BETWEEN THE EEOC AND SIMPLICITY GROUND SERVICES, LLC
REGARDING PREGNANCY DISCRIMINATION IN THE WORKPLACE

Pregnancy discrimination is a form of employment discrimination that violates Title VII of the
Civil Rights Act of 1964 as amended by the Pregnancy Discrimination Act of 1978. It is unlawful
for an employer to discriminate against an applicant or employee based on sex and/or pregnancy.
Furthermore, it us unlawful for any employer to retaliate against an employee because he or she
opposed discriminatory employment practices, participated in an investigation regarding
discriminatory employment practices, or because he or she has filed a charge of discrimination
with any municipal, state or federal equal employment opportunity agency.

Simplicity Ground Services will not tolerate any form of sex discrimination, including but not
limited to pregnancy discrimination. An employee has the right to report allegations of
employment discrimination in the workplace. An employee may contact the Equal Employment
Opportunity Commission for the purpose of filing a charge of employment discrimination.

Simplicity Ground Services will engage in an interactive process with any pregnant employee with
physical restrictions to determine if the employee can perform the essential functions of her
position with or without reasonable accommodation. This will include open and direct
communication with the employee regarding available light duty, if any.

In compliance with federal law, no owner, manager, official or supervisor at Simplicity will

retaliate against an employee who makes an internal complaint of discrimination or who contacts
the EEOC or its state counterpart.

SIGNED this day of , 2019.

 
« Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.116 Filed 07/24/19 Page 14 of 15

Questions concerning this notice may be addressed to:
Equal Employment Opportunity Commission
101 W. Ohio St., Suite 1900
Indianapolis, Indiana 46204-4203
Telephone: (800) 669-4000- TTY (800) 669-6820

This OFFICIAL NOTICE shall remain posted for three (3) years from date of signing

-14-
. Case 2:18-cv-10989-DML-RSW ECF No. 26, PagelD.117

mA Sr aga rho oo op

Keyoni Collins

Tori Robinson (Hans)
Krystl Cook

Ja’na Jarvis

Alisa Craig (Carter)
Kijuanna Richardson
Treasure Thomas
Robyn Scott

Amber Price

Ashlyn Devoy
Raylynn Bishop
Natasha Covington

Exhibit B

Filed 07/24/19 Page 15 of 15
